DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/2/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



In the claims, please replace/insert claim 24 as follows:
24.    (Amended) The computing rack of claim [[24]] 23, wherein one of the first set of adjustable vertical mounting rails is coupled to the first I-shaped piece of the first frame and another of the first set of adjustable vertical mounting rails is coupled to the second I-shaped piece of the first frame.

 
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 1/2/2021, with respect to claims 1, 4, 6-12, 14-16 and 18-25 have been fully considered after interview 11/3/2020, the newly amended claims reflect the agreement reached.  The previous rejection has been withdrawn.


Allowable Subject Matter
Claims 1, 4, 6-12, 14-16 and 18-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
claim 1, i.e., the newly amended language as agreed in previous interview, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.
*Claims 4, 6-10 and 21-25 depend, either directly or indirectly, from claim 1 and are therefore allowed for at least the same reasons.
The specific teaching of claim 11, i.e. the newly amended language as agreed in  previous interview, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.
*Claims 12 and 14-15 depend, either directly or indirectly, from claim 11 and are therefore allowed for at least the same reasons.
The specific teaching of claim 16, i.e., the newly amended language as agreed in previous interview, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.
*Claims 18-20 depend, either directly or indirectly, from claim 16 and are therefore allowed for at least the same reasons.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-






/RASHEN E MORRISON/Examiner, Art Unit 2841                                                                                                                                                                                                        
/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
March 12, 2021